By the Court.

This suit is brought to recover rent for a certain lot .of ground, on the Canal Carondelet, which the appellants state, in their petition to be unjustly withholden from them, by the appellee, and they claim a compensation for the use and occupation of said lot.
This property has been a subject of contestation, between the parties, in two actions already decided, one in the Superior Court of the late territory, in which a decree was made, that Ibanez, who possessed the premises, under a conveyance from Bermudez, should be -bound to reconvey, on being paid a certain sum of money, found to be due to him from Bermudez, by the award of referees, and on failure of such payment the property was ordered to be sold, on conditions expressed in said decree : and it is from the date of this judgment, that the appellants claim damages for the detention of the property.
This Court is of opinion that Bermudez had no right to possess the lot, under the decree of the Court, except on complying with its order, on his part, which he has failed to do. The ap-pellee has Hot yet received the money directed to be paid to him by the decree. The syndics can have no greater claim, than the person they represent : and, if Bermudez had no well founded pretentions to damages against the appellee, they can have none. ’
*170It is, therefore, ordered that the judgment of the District Court be affirmed with costs.
At the close of this term, Hall, J. resigned his seat in this Court; having been appointed District Judge of the United States for the Louisiana District.